UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6326



KEVIN L. FARMER,

                                                Plaintiff - Appellant,

          versus


PATRICIA STANSBERRY, Warden,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-999)


Submitted:   August 17, 2005                 Decided:   October 4, 2005


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin L. Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kevin L. Farmer, a federal prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000) for failure to exhaust administrative

remedies. We have reviewed the record and have found no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Farmer v. Stansberry, No. CA-04-999 (E.D.N.C.

Feb. 16, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -